Sinobiopharma, Inc. Corporate Presentation Disclaimer "Safe Harbor" statement under the Private Securities Litigation Reform Act of 1995: This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements are based on current expectations or beliefs, including, but not limited to, statements concerning the Company's operations, financial performance and condition. For this purpose, statements that are not statements of historical fact may be deemed to be forward-looking statements. The Company cautions that these statements by their nature involve risks and uncertainties, and actual results may differ materially depending on a variety of important factors, including those discussed in the Company's reports filed with the Securities and Exchange Commission from time to time. In addition, the company disclaims any obligation to update any forward-looking statements to reflect events or circumstances after the date hereof. No securities regulatory authority has either approved or disapproved the contents of this presentation. * Adjusted to exclude stock option amortization expense Equity Snapshot Figures as of February 28, 2010 Symbol: SNBP.OB Price: Market Cap: $30.6 million Shares Outstanding: Fiscal Year End May 31 Fiscal 2009 Revenue: $3.85 million Fiscal 2009 Net Income*: $0.76 million Projected Fiscal 2010 Revenue: $7.7 million Projected Fiscal 2010 Net Income: $3.5 million Profitable, Fast Growing Chinese Specialty Pharma Multiple commercialized and pipeline products in muscle relaxant and cardiovascular markets drive sustainable revenue and profit growth Fiscal 2010 guidance (fiscal year ending May 2010) $7.7m revenues (103% revenue increase over prior year) $3.5m net income, $0.030 EPS High Margin Commercial Business Lead product KuTai uniquely differentiated as only muscle relaxant stored at room temperature Current gross margin above 70% and net margin above 40% Expected sales of $7.3 million in fiscal 2010 (100% increase over prior year) Strong YiTai product launch in the cardiovascular ACE inhibitor market Market exclusivity and price premium as first-to-market product Expected sales of $4 million in fiscal 2011 (launched in fiscal H3:2010) Robust Product Pipeline Rocuronium:Next-generation muscle relaxant. Eplerenone:Aldosterone inhibitor for congestive heart failure. Clevidipine Butyrate: Dihydropyridine calcium channel blocker Gantacurium chloride: New non-depolarizing ultra-short acting neuromuscular blocker Investment Summary * Net income number exclude the stock option amortization charge Outstanding Financial Performance Profitable, Fast Growing Specialty Pharma A fully integrated specialty pharmaceutical company established in 2004 in Nantong, Jiangsu. Headquartered in Nanjing, Jiangsu.
